DETAILED ACTION
This Office Action is in response to the amendment filed 8/24/2022.  Claims 1-8, 10-16, and 18-22 are pending in this application.  Claims 1, 11, and 18 are independent claims.  This Office Action is made final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2, 12 and 19 recite “accumulating a plurality of the data values in a plurality of the anchored-data elements”.  However, the respective independent claims from which they depend recite “generat[ing] an anchored-data element” and “stor[ing] the anchored-data element.”  The Examiner accepts that “an anchored-data element” as claimed in Claim 1, for example, is not restricted to a single anchored-data element, as argued by Applicant on page 10 of the Remarks filed 8/24/2022 (hereinafter “Remarks”).  However, it is still unclear whether “a plurality of the anchored-data elements” recited in Claim 2, for example, is meant to antecedently refer to “the anchored-data element” recited in Claim 1.  As claimed, “a plurality of anchored-data elements” means an entirely new plurality of elements which does not include the element from Claim 1.  However, the Examiner believes “a plurality of anchored-data elements” is meant to antecedently refer to “the anchored-data element” recited in Claim 1.  Correction or clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 7-8, 10-11, 15-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 1, it recites performing processing operation(s) to generate an anchored-data element, wherein the format of an anchored-data element includes an identification item, an overlap item, and a data item.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), the claim recites limitations that, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  For example, performing a processing operation to generate an anchored-data element may comprise performing a mathematical calculation, or simply writing down a number with an overlap numerical value and an anchor value on paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and/or “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites “a processing circuit” operating “in response to one or more instructions” and “a storage device” to store the anchored-data element “in a single register”.  However, these limitations are recited at a high-level of generality, i.e. as generic computer component(s) performing generic computer functions such as mathematical calculations with data stored in memory.  For instance, the claim fails to include any detail as to the structure of the claimed “processing circuit”.  Additionally, the “storage device” merely operates to generically store data for the claimed abstract idea “in a single register”, which fails to make the memory any more particular than a generic computer memory.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor and memory to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Moreover, storing and retrieving data in a memory is well-understood, routine, conventional activity that fails to qualify as significantly more than the judicial exception.  See MPEP 2106.05(d)(II), “storing and retrieving information in memory”. Well-understood, routine and conventional activity cannot provide an inventive concept.  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 7-8 and 10, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  They recite further mathematical limitations or limitations that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract, impose meaningful limits on practicing the abstract idea, or are sufficient to amount to significantly more than the judicial exception.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

As per Claims 11 and 15-16, they recite method(s) comprising the limitations of Claims 1 and 7-8, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claims 11 and 15-16 are rejected under the same rationale as presented in the above rejections of Claims 1 and 7-8.

As per Claim 18, it recites a medium comprising the limitations of Claim 1, without reciting any additional elements that impose meaningful limits on practicing the abstract idea or that are sufficient to amount to significantly more than the judicial exception.  Thus, Claim 18 is rejected under the same rationale as presented in the above rejection of Claim 1.

Response to Arguments
Applicant’s arguments with respect to the rejection of Claims 2, 12 and 19 under 35 U.S.C. 112(b) is partially persuasive, i.e. with respect to “an anchored-data element” not necessarily referring to a single element.  However, an issue regarding clarity with respect to antecedence remains with respect to the claims in question.  Therefore, Claims 2, 12 and 19 are rejected under 35 U.S.C. 112(b) as described in the above claim rejections.

Applicant's arguments with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive.
Applicant argues that the application provides for improvements in computer technology by providing an improved representation for High-Precision Anchored (HPA) numbers, which improves processing relative to multiply-accumulate instructions and accumulator circuits for a variety of reasons.  Applicant points to Claims 2, 12, and 19 as well as paragraphs 0022-0023 of the specification for support.
In response, the Examiner respectfully submits that such improvement(s) are not reflected in Claims 1, 7-8, 10-11, 15-16, and 18, and therefore cannot be considered as providing a technical improvement to the computer or other technology.  See MPEP 2106.04(d)(1) and 2106.05(a): “…the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology...That is, the claim must include the components or steps of the invention that provide the improvement described in the specification.”
The specification makes clear that the HPA number representation provides technical computing improvements when used in repeated multiply-accumulate (or accumulate) calculations, e.g. with an accumulator circuit.  However, Claims 1, 7-8, 10-11, 15-16, and 18 do not recite the use of HPA numbers in such calculations, and thus the improvement(s) are not reflected in those claims.  Claim 1, for example, merely performs “one or more processing operations”, and generates and stores an HPA number in a register.  However, describing the format of the stored HPA number, as Claim 1 does, merely qualifies what the data represents.  Storing data in a register and describing what the data (or portions of the data) represents does not solve a technical problem rooted in computer technology.  Instead, it uses generic computer memory in its ordinary capacity to merely store data, the data having a particular value (or a particular arrangement of bits).  Therefore, Claim 1 does not satisfy the “improvements consideration” as outlined in MPEP 2106.04(d)(1) and 2106.05(a).
As Applicant points out, however, Claim 2 recites performing a plurality of accumulate operations with HPA formatted numbers, which in turn realizes the technical improvement when computing with the invented HPA number format.  Thus, Claim 2 is patent-eligible under 35 U.S.C. 101 as it reflects the technical improvement described in the specification.

Applicant’s arguments with respect to the claim rejections under 35 U.S.C. 102 and 35 U.S.C. 103 in view of Lutz ‘676 (US 2017/0139676) and Lutz ‘075 (US 2016/0126975) have been fully considered and are persuasive.  The corresponding claim rejections have been withdrawn. 

Allowable Subject Matter
Claims 2, 12, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3-6, 13-14, 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182